Case 2:20-cr-20017-TLB Document 534              Filed 09/13/21 Page 1 of 1 PageID #: 2673




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 UNITED STATES OF AMERICA                                                      PLAINTIFF

 V.                               CASE NO. 2:20-CR-20017-005

 ALBERTO LEDESMA                                                            DEFENDANT


                                               ORDER

       Currently before the Court is the Report and Recommendation (Doc. 256) filed in

this case on November 17, 2020, by the Honorable Mark E. Ford, United States

 Magistrate Judge for the Western District of Arkansas. Both parties have waived the right

to object to the Report and Recommendation for the purpose of expediting acceptance of

the guilty plea in this matter. Id. at ,r 3.

       The Court has reviewed this case and, being well and sufficiently advised, finds

that the Report and Recommendation is proper and should be and hereby is ADOPTED

IN ITS ENTIRETY. Accordingly, Defendant's guilty plea is accepted. The written plea

agreement will be subject to final approval by the undersigned at sentencing .

       IT IS SO ORDERED on this          ri�day of Septem ver, 2021.
                                     . --t--L---


                                                                          RICT JUDGE
